Citation Nr: 1003014	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  05-04 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability and, if so, whether the claim should 
be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability and, if so, whether the claim should be 
granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to 
August 1965 and September 1965 to December 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.


FINDINGS OF FACT

1.  Entitlement to service connection for a psychiatric 
disability was denied in an unappealed rating decision issued 
in July 1971.

2.  The subsequently received evidence that is not cumulative 
or redundant of the evidence previously of record relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for a psychiatric disability, and is 
sufficient to raise a reasonable possibility of 
substantiating the claim.

3.  Entitlement to service connection for a back disability 
was denied in an unappealed rating decision issued in 
December 1967.

4.  The subsequently received evidence that is not cumulative 
or redundant of the evidence previously of record does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for a back disability, and is 
not sufficient to raise a reasonable possibility of 
substantiating the claim.

5.  The Veteran's current psychiatric disability began in 
service.




CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009). 

2.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  A psychiatric disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen claims of entitlement to 
service connection for a psychiatric disability and a back 
disability.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Also, for a claim to reopen a previously denied claim for 
service connection, the VCAA requires that VA provide a 
notice letter that describes the basis of the previous 
denial, as well as the evidence necessary to substantiate the 
element or elements of service connection found to be 
unsubstantiated in the previous denial.  The failure to 
provide this notice prior to the adjudication of a veteran's 
claim generally constitutes prejudicial error by VA.  See 
Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

The Veteran was provided VCAA notice by letters mailed in 
March 2004 and September 2004, prior to the initial 
adjudication of his claims.

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical records 
and Social Security Administration records.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate his claims.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed. 
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With respect to a claimed disability resulting from injury or 
disease or aggravation of a preexisting injury or disease, a 
veteran is presumed to be in sound condition when he or she 
entered into military service, except for conditions noted on 
the entrance examination, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002).  

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

New and Material Evidence

Psychiatric Disability

Although the RO determined that new and material evidence had 
been submitted to reopen the Veteran's service connection 
claim for a psychiatric disability, the Board must determine 
on its own whether new and material evidence has been 
submitted to reopen this claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

Entitlement to service connection for a psychiatric 
disability was most recently denied in an unappealed rating 
decision issued in July 1971 because the Veteran was found to 
suffer from a personality trait disturbance and alcoholism 
rather than a psychiatric disability that could be service 
connected.

Subsequent to the July 1971 rating decision, VA received 
medical evidence indicating that the Veteran has been 
diagnosed as having current Axis I psychiatric disorders 
including depressive disorder.  It also includes a December 
2009 opinion letter from a VA physician indicating that this 
psychiatric disorder is etiologically related to the 
Veteran's service.

This evidence is not cumulative or redundant of the evidence 
previously of record.  In addition, because it indicates that 
the Veteran has a current psychiatric disability that can be 
service connected and relates such disability to service, it 
is sufficient to establish a reasonable possibility of 
substantiating the claim.  Accordingly, it is new and 
material and reopening of the claim is in order.

Back Disability

Entitlement to service connection for a back disability was 
denied in an unappealed rating decision issued in December 
1967 because it was found that the evidence clearly indicated 
that the Veteran's back condition existed prior to service 
and was not aggravated by service. 

The subsequently received evidence includes numerous records 
of treatment for back problems, diagnoses of degenerative 
disc disease, and evidence that the Veteran underwent an 
operation for a ruptured disc in 1966 or 1967.  However, at 
the time of the December 1967 rating decision, the fact that 
the Veteran had a current back disability had already been 
established.  None of the subsequently received evidence 
relates to the issue of whether the Veteran's back condition 
was incurred or aggravated in service, and thus such evidence 
does not pertain to the unestablished fact necessary to 
substantiate his service connection claim.

As the evidence received since the December 1967 denial does 
not raise a reasonable possibility of substantiating the 
Veteran's service connection claim for a back disability, it 
is not new and material and reopening of the claim is not in 
order.

Service Connection

On his August 1962 service entrance examination, the Veteran 
was noted to have had a normal psychiatric evaluation, and no 
psychiatric disorders were noted.  Service treatment records 
reflect that the Veteran underwent a psychiatric evaluation 
in March 1965 due to disciplinary actions related to 
excessive drinking.  The Veteran was diagnosed as having no 
psychiatric disease.  On his June 1965 separation 
examination, the Veteran was noted to have had a normal 
psychiatric evaluation, and no psychiatric problems were 
noted.  In his June 1965 Report of Medical History, the 
Veteran indicated that he did not have and had never had 
depression, excessive worry, or nervous trouble of any sort.

The Veteran's entrance examination for his period of service 
beginning in September 1965 is not of record.  However, 
service treatment records reflect that the Veteran was 
hospitalized after a suicide attempt in October 1965.  At the 
time of his admission, the Veteran reported that he had 
become discouraged and felt convinced that he had made a 
wrong move by reenlisting in the service, and that three days 
after reenlisting he became very depressed and impulsively 
attempted suicide.  He also reported that he had tried to 
commit suicide when he was twelve after an argument with his 
parents.  The Veteran was diagnosed as having psychoneurosis 
and depressive reaction.  It was noted that the Veteran's 
diagnosed disorder was not incurred line of duty, but rather 
existed prior to service.  The examiner recommended that the 
Veteran receive a medical discharge pursuant to the 
diagnosis.  

The Veteran was afforded a VA psychiatric examination in 
March 2006.  The VA examiner diagnosed the Veteran as having 
major depressive disorder, but opined that it was not caused 
by or the result of his time in service, as it appeared that 
he had preexisting psychiatric and personality problems that 
persisted throughout service, which were fueled by his 
ongoing willful substance abuse.  The examiner noted that the 
available evidence including reports of the Veteran's 
childhood, treatment reports during service, and post-service 
treatment reports, indicated lifelong difficulties with 
psychiatric issues including mood disorders, substance abuse 
disorders, and personality disorders.  

The Veteran submitted an opinion letter from a private 
psychiatrist, Dr. M., dated in February 2008.  After 
reviewing the Veteran's records, Dr. M. opined that the 
Veteran's in-service examiner erred in assessing the 
Veteran's condition as existing prior to service, and that 
there was insufficient evidence to support the assertion that 
the Veteran's depressive disorder existed prior to his first 
admission in October 1965.  Dr. M. stated that the fact that 
the Veteran reported having suicidal thoughts when he was 
twelve years old after an argument with his parents was 
inadequate to establish a preexisting record, as a vague 
self-report of thoughts without behavioral, medical, or 
psychiatric evidence did not justify and assessment of a 
preexisting condition.  Dr. M. opined that the Veteran had 
major depressive episode, recurrent and severe with psychotic 
ideation, which was etiologically related to his military 
service.  Dr. M. explained that the onset of the disorder 
occurred while the Veteran was on active duty, and that there 
was no documented evidence that the disorder existed prior to 
military service.

In March 2009, a psychiatrist, Dr. H., provided an 
Independent Medical Examination report based on the record.  
In the report, Dr. H. opined that the Veteran had a mood 
disorder that preexisted his military service, and that it 
was difficult to blame the ensuing course of his psychiatric 
disorder on such service.  Dr. H. stated that the Veteran's 
complaints since service were consistent with the life cycle 
of someone who had experienced what the records indicated was 
going on in his life before the military, that military 
service could be a high stressor for someone with a previous 
psychiatric history, but that the record did not reflect that 
military service had led to a worsening of the Veteran's 
psychiatric problems.  Rather, according to Dr. H., such 
psychiatric problems were much more likely to be a 
consequence of the Veteran's genetic make-up and relationship 
with primary supports as he matured.  Dr. H. noted that, 
according to the records, the Veteran's psychiatric 
disturbance appeared to be chronic, recurrent, and life-long, 
and that his depressive illness and suicidal ideation 
existing in adolescence would be abnormal behavior indicative 
of a psychiatric disturbance.  Dr. H. also noted that it was 
unlikely that a voluntary reenlistment into service would 
precipitate such a severe depressive episode so quickly, and 
that the service records and subsequent psychiatric records 
indicated an exaggerated or malingered symptomatology.  

The Veteran also submitted a letter from a VA psychiatrist, 
Dr. L., who also reviewed the record and provided an opinion.  
Dr. L. opined that the Veteran had a diagnosis of depressive 
disorder, not otherwise specified, and that the record did 
not clearly and unmistakably show that the condition existed 
prior to military service.  Dr. L. stated that, although it 
appeared that the Veteran had a personality disorder prior to 
service, there was no evidence of a depressive disorder until 
the Veteran's hospitalization during his period of service.

After reviewing the record, the Board concludes that service 
connection for a psychiatric condition is warranted.

The medical record reflects that the Veteran has a current 
psychiatric disability related to a psychiatric disorder 
diagnosed in service.  There is no evidence that a 
psychiatric disorder was noted on entry into service, either 
in September 1962 or in September 1965.

The Board notes the conflicting medical opinions of the March 
2006 VA examiner, Dr. M., Dr. H., and Dr. L. regarding 
whether the Veteran's psychiatric disorder existed prior to 
his period of service.  The Board also notes the notation of 
the in-service examiner that the Veteran's psychiatric 
disorder existed prior to service, and that the Veteran has 
previously given a history of suicidal ideation and behavior 
problems prior to service, but that there are no records 
prior to service indicating a diagnosis of or treatment for 
any psychiatric disorder.  In light of such conflicting 
evidence, while there is evidence that a psychiatric disorder 
existed before service and was not aggravated by it, the 
Board finds such evidence not to be "clear and 
unmistakable."

Thus, the Board finds that the Veteran has a current 
psychiatric disability related to a disorder diagnosed in 
service, that the disorder was not noted on entry into 
service, and that clear and unmistakable evidence does not 
demonstrate that such disorder existed before, and was not 
aggravated by, service.  Accordingly, service connection for 
a psychiatric disability is warranted.


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for a psychiatric disability 
is granted.

New and material evidence having not been received, reopening 
of the claim for service connection for a back disability is 
denied.

Service connection for a psychiatric disability is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


